IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-31298
                         Summary Calendar



JOHNNY S. ANZALONE,

                                         Plaintiff-Appellant,

versus

STATE OF LOUISIANA, ET AL.,

                                         Defendants,

DISCIPLINARY BOARD OF THE LOUISIANA
STATE BAR ASSOCIATION; INDEPENDENCE TOWN OF;
PASCAL F. CALOGERO, JR.; WALTER F. MARCUS, JR.;
JAMES L. DENNIS; JACK C. WATSON, HARRY T. LEMMON;
PIKE HALL, JR.; CATHERINE D. KIMBALL; CHARLES
PLATSMIER; FRED G. OURS,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-3488-B
                       --------------------

                         October 18, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Johnny Anzalone appeals the dismissal for lack of federal

subject matter jurisdiction of his federal civil rights claims

and supplemental state law claims.   Anzalone filed suit in

district court against 13 individual defendants who represented

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-31298
                                 -2-

the State of Louisiana, the Louisiana Supreme Court, the

Disciplinary Board of the Louisiana Bar Association, the

Disciplinary Counsel of the Louisiana Bar Association, the

Louisiana State Bar Association, and the Town of Independence.

Anzalone alleged that individuals from these entities violated

his constitutional and civil rights by their actions to place his

license to practice law in disability inactive status.

     The district court properly determined that it lacked

jurisdiction pursuant to the Rooker-Feldman** doctrine, which

precludes federal subject matter jurisdiction over challenges to

state-court decisions in cases arising out of judicial

proceedings.    Musslewhite v. State Bar of Texas, 32 F.3d 942, 946

(5th Cir. 1994).   Anzalone argues that this court should

recognize an exception to the Rooker-Feldman doctrine and allow

jurisdiction over his claims under 42 U.S.C. § 1983 and the

Americans with Disabilities Act (ADA).     He contends that the

doctrine should apply only when the party has not had an

opportunity to raise his federal claims in the state court

proceeding.    However, this court has held in similar cases that

Rooker-Feldman operates even when the prior proceedings may have

been conducted in the absence of such an opportunity.     See

Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir. 1994).

     In addition, Anzalone argues that the district court erred

in determining that the members of the Louisiana Supreme Court

and of the Disciplinary Board were immune from suit.     He also

     **
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).
                           No. 98-31298
                                -3-

argues that his claim against the Town of Independence was

erroneously dismissed to be filed in state court because it would

place an undue burden on him by requiring him to litigate

identical issues in two separate forums.   However, Anzalone has

failed to cite to any relevant authority to support his

positions.   Failure to present any authority in support of an

argument constitutes an abandonment of the issue.   United States

v. Heacock, 31 F.3d 249, 258 (5th Cir. 1994); Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

     As the district court did not err in dismissing Anzalone’s

complaint for lack of jurisdiction under the Rooker-Feldman

doctrine and Anzalone has failed to adequately brief the

remaining issues he raises on appeal, the district court decision

is AFFIRMED.